Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the RCE of 6/29/2022 Applicant has amended claims 21, 33 and 35.  Claims 21-40 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-24, 27-35 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herken et al. (US Pub. 2015/0005588 A1)(hereinafter Herken) in view of Weinstein et al. (US Pub. 2011/0130800 A1)(hereinafter Weinstein) in view of Manera et al. (US Pub. 2006/0111641 A1)(hereinafter Manera).
Regarding claim 21, Herken discloses a patient monitoring system (Herken, Fig. 1 and Abstract; methods and apparatus including medical devices having features for monitoring)
While Herken disclose closes monitoring system, Herken does not specifically disclose correlating and therefore does not disclose and for monitoring and correlating changes in measured patient parameters. Weinstein, in the same field of endeavor, however discloses the limitation. (Weinstein, ¶0069; The processing circuitry may correlate location and motion data between different antenna pairs, as well as correlating the motion with ECG measurements.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Herken with the known technique of correlating, as taught by Weinstein, in order to provide a more complete picture of heart function. (Weinstein, ¶0058)
the system comprising: an ambulatory cardiac monitoring device configured to be externally worn by a patient during a monitoring period, the device comprising a plurality of electrocardiogram (ECG) electrodes configured to detect ECG signals of the patient, (Herken, ¶0028; the wearable medical device 100 may include a plurality of ECG sensing electrodes 112 that are attached to the harness 110 at various positions about the subject's body)
a vibrational sensor configured to detect cardio-vibrational signals of the patient, (Herken ¶0012; The acoustic sensor may comprise a three axis multiple-channel MEMS accelerometer. The acoustic sensor may comprise a three-channel accelerometer. In some embodiments, a first channel of the three-channel accelerometer is configured to monitor sounds produced by a heart of the patient, a second channel of the three-channel accelerometer is configured to monitor a respiration of the patient, and a third channel of the three-channel accelerometer is configured to monitor movement of the patient)
Herken does not disclose one or more radio-frequency antenna, and therefore does not disclose and one or more radio-frequency (RF) antennas and associated RF circuitry to generate RF information responsive to RF electromagnetic energy reflected from within a thoracic cavity of the patient. Weinstein, however, also discloses this limitation. (Weinstein, Fig. 1 and Abstract and ¶0008; devices for assessment of cardiovascular function by transmission and detection of RF waves through the body; ¶0009; diagnostic apparatus, including a plurality of antennas … so as to direct radio frequency (RF) electromagnetic waves from different, respective directions toward a heart in the body and to output RF signals responsively to the waves that are scattered from the heart; ¶0017; diagnostic apparatus, including an antenna, which is configured to be disposed on a thorax of a living body so as to direct radio frequency (RF) electromagnetic waves toward a heart in the body while sweeping the waves over multiple different frequencies and to output an ultra-wideband RF signal responsively to the waves that are scattered from the heart.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Herken with the known technique of providing one or more radio-frequency antenna, as taught by Weinstein, in order to provide a more complete picture of heart function. (Weinstein, ¶0058)

and a computing device configured to communicate with the ambulatory cardiac monitoring device and comprising one or more processors (Herken, Fig. 1 and Abstract and ¶0033; The control unit 120 generally includes at least one processor, microprocessor, or controller,)
 configured to generate a plurality of physiological parameters (Herken, Fig. 1 and ¶0033; The at least one processor of the control unit 120 is configured to monitor the subject's medical condition, to perform medical data logging and storage, and to provide medical treatment to the subject in response to a detected medical condition, such as cardiac arrhythmia… The wearable medical device 100 may include additional sensors 117, other than the ECG sensing electrodes 112, capable of monitoring the physiological condition or activity of the subject. For example, sensors capable of measuring blood pressure, heart rate, thoracic impedance, pulse oxygen level, respiration rate, heart sounds, and the activity level of the subject may also be provided.; ¶0034; the sounds 101 made by a subject's heart due to electro-mechanical activity of the heart may provide valuable information regarding the state of health of the subject's heart. This information may be used in conjunction with or in place of ECG data to provide, for example, an indication of possible problems with a subject's heart or of a potential impending cardiac event such as cardiac arrest; ¶0037; A processor within the control unit may analyze the heart sounds for indications of potential problems with the subject's heart; ¶0040; The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST). EMAT is generally measured from the onset of the Qwave on the ECG to the closure of the mitral valve within the S1 heart sound. Prolonged EMAT has been associated with reduced left ventricular ejection fraction (LV EF, being a measure of how much blood is being pumped out of the left ventricle of the heart with each contraction). % EMAT is EMAT divided by the dominant RR interval. % EMAT is related to the efficiency of the pump function of the heart. SDI is a multiplicative combination of ECG and sound parameters (EMA, S3, QRS duration and QR interval). SDI predicts left ventricular systolic dysfunction with high specificity. LVST is defined as the time interval between the S1 and the S2 heart sounds. It is the systolic portion of the cardiac cycle. LVST has some heart rate dependence, and tends to be approximately 40% (range 30-50%) of the cardiac cycle but is affected by disease that produces poor contractility and/or a low ejection fraction.;  ¶0041; The control unit 120 or an external system to which the heart sound data is transmitted may compare the observed (or calculated) heart sound parameters with the control limits and if any one or more of the control limits are violated a warning may be provided to the subject,)
 and to display, via an output device operably coupled to the one or more processors, (Herken, Fig. 1 and ¶0033; The control unit 120 also includes a display, for example, a touch screen display, through which the subject may receive messages and interact with the wearable medical device.)
While Herken discloses obtaining combinational parameter and providing a display device, Herken does not specifically disclose what is shown on the display output device and therefore does not disclose a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio- vibrational signals of the patient. However, Weinstein, also discloses a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio- vibrational signals of the patient. (Weinstein, Fig. 2 and ¶0060; the display is configurable by the user to show different measurements in various different formats. In the example shown in FIG. 2, display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison )
While Weinstein also discloses a second graphical representation, Weinstein does not specifically disclose a graphical representation regarding thoracic fluid content and therefore does not disclose a second graphical representation of information regarding a thoracic fluid content measurement of the patient. Manera, in the same field of endeavor, however, discloses the limitation. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of including a graphical representation regarding thoracic fluid content, as taught by Manera, in order to provide quick reference to, review of and improved reporting of obtained patient parameters. (Manera, ¶¶0006-0007)  
the thoracic fluid content measurement being based on the RF information, (Weinstein, Fig. 1 and Abstract and ¶0008; devices for assessment of cardiovascular function by transmission and detection of RF waves through the body)
wherein the first graphical representation and the second graphical representation are configured to visually depict a correlation between the combinational parameter and the thoracic fluid content of the patient. (Manera, ¶0003; During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0024; The ICG report 114 can be displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143)
Regarding claim 22, Herken discloses  wherein the one or more processors are configured to generate the combinational parameter based upon analysis of the ECG signals and analysis of the cardio-vibrational signals of the patient. (Herken, Fig. 1 and ¶0034; the sounds 101 made by a subject's heart due to electro-mechanical activity of the heart may provide valuable information regarding the state of health of the subject's heart. This information may be used in conjunction with or in place of ECG data to provide, for example, an indication of possible problems with a subject's heart or of a potential impending cardiac event such as cardiac arrest; ¶0040; The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST)…  SDI is a multiplicative combination of ECG and sound parameters (EMA, S3, QRS duration and QR interval).  ¶0041; The control unit 120 or an external system to which the heart sound data is transmitted may compare the observed (or calculated) heart sound parameters with the control limits and if any one or more of the control limits are violated a warning may be provided to the subject,)
Regarding claim 23, Herken discloses wherein the combinational parameter comprises electromechanical activation time (EMAT). (Herken, Fig. 1 ¶0040; The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST)…  )
Regarding claim 24, Herken discloses wherein the combinational parameter comprises one or more of left ventricular systolic time (LVST), % LVST, or left ventricle end diastolic pressure (LVEDP).  (Herken, Fig. 1 ¶0040; The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST)…  )
Regarding claim 27, Herken discloses wherein the one or more processors are configured to determine one or more cardio-vibrational parameters based on the cardio-vibrational signals, the one or more cardio-vibrational parameters comprising an S1 vibration, an S2 vibration, an S3 vibration, an S4 vibration, and a heart murmur vibration. (Herken, ¶¶0039-0040; A fourth heart sound, commonly referred to as S4 (also called a presystolic gallop or atrial gallop), is indicative of a problem with a subject's heart when present. For example, S4 is often associated with an increased left ventricular stiffness. Heart murmurs may also be present in some subjects and may indicate cardiac problems…The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST).)
Regarding claim 28, Manera discloses wherein the first graphical representation of the combinational parameter comprises a combinational parameter line depicting changes in the combinational parameter and the second graphical representation of information regarding the thoracic fluid content measurement of the patient comprises a thoracic fluid content line depicting changes in the thoracic fluid content measurement of the patient. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG. Some of these parameters include: Cardiac Output (CO) which is the volume of blood flow per minute from the left ventricle; Stroke Volume (SV) which is the volume of blood ejected per beat from the left ventricle; System Vascular Resistance (SVR) which is the afterload resistance to left ventricle ejection; Change in Impedance/Time (dZ/dt) which is the magnitude and rate of change of impedance and is a direct reflection of the force of left ventricular contraction; Pre-ejection Period (PEP) which is the period between the start of a heartbeat and the ventricular contraction (measured from the onset of ventricular depolarization to the beginning of mechanical contraction); Ventricular Ejection Time (VET) which is the systolic time interval between the aortic valve opening to aortic valve closing; Acceleration Contractility Index (ACI) which is a direct reflection of myocardial contractility calculated from the rate of change of blood flow and peak acceleration in the ascending aorta; Left Cardiac Work Index (LCWI) which is a reflection of myocardial oxygen demand; and Thoracic Fluid Content (TFC) which is representative of total fluid volume in the chest, comprised of both intra-vascular and extra-vascular fluid. All of these measurements can be gathered continuously and non-invasively with ICG. During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be printed out or displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 )
Regarding claim 29, Herken discloses  wherein the one or more processors are further configured to: perform a trend analysis on the combinational parameter (Herken ¶0041; Data regarding any one or more of the above referenced heart sound parameters may be recorded and displayed in, for example, trend charts that may be accessed by a subject or care provider through the control unit 120 or an external device.)
 to generate a third graphical representation comprising an overall classification line depicting changes in an overall classification score for the patient based upon the trend analysis; and display an updated graphical timeline representing at least a portion of the monitoring period, the updated graphical timeline comprising at least a portion of the combinational parameter line, at least a portion of the thoracic fluid content line, and at least a portion of the overall classification line. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG. Some of these parameters include: Cardiac Output (CO) which is the volume of blood flow per minute from the left ventricle; Stroke Volume (SV) which is the volume of blood ejected per beat from the left ventricle; System Vascular Resistance (SVR) which is the afterload resistance to left ventricle ejection; Change in Impedance/Time (dZ/dt) which is the magnitude and rate of change of impedance and is a direct reflection of the force of left ventricular contraction; Pre-ejection Period (PEP) which is the period between the start of a heartbeat and the ventricular contraction (measured from the onset of ventricular depolarization to the beginning of mechanical contraction); Ventricular Ejection Time (VET) which is the systolic time interval between the aortic valve opening to aortic valve closing; Acceleration Contractility Index (ACI) which is a direct reflection of myocardial contractility calculated from the rate of change of blood flow and peak acceleration in the ascending aorta; Left Cardiac Work Index (LCWI) which is a reflection of myocardial oxygen demand; and Thoracic Fluid Content (TFC) which is representative of total fluid volume in the chest, comprised of both intra-vascular and extra-vascular fluid. All of these measurements can be gathered continuously and non-invasively with ICG. During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be printed out or displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 )
Regarding claim 30, Herken discloses, wherein the one or more processors are further configured to display (Herken, Fig. 1 and ¶0033; The control unit 120 also includes a display, for example, a touch screen display, through which the subject may receive messages and interact with the wearable medical device. ¶0041; Data regarding any one or more of the above referenced heart sound parameters may be recorded and displayed in, for example, trend charts that may be accessed by a subject or care provider through the control unit 120 or an external device.)
a visual indicator of correlated changes between the at least a portion of the combinational parameter line, the at least a portion of the thoracic fluid content line, and the at least a portion of the overall classification line in the updated graphical timeline. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG. Some of these parameters include: Cardiac Output (CO) which is the volume of blood flow per minute from the left ventricle; Stroke Volume (SV) which is the volume of blood ejected per beat from the left ventricle; System Vascular Resistance (SVR) which is the afterload resistance to left ventricle ejection; Change in Impedance/Time (dZ/dt) which is the magnitude and rate of change of impedance and is a direct reflection of the force of left ventricular contraction; Pre-ejection Period (PEP) which is the period between the start of a heartbeat and the ventricular contraction (measured from the onset of ventricular depolarization to the beginning of mechanical contraction); Ventricular Ejection Time (VET) which is the systolic time interval between the aortic valve opening to aortic valve closing; Acceleration Contractility Index (ACI) which is a direct reflection of myocardial contractility calculated from the rate of change of blood flow and peak acceleration in the ascending aorta; Left Cardiac Work Index (LCWI) which is a reflection of myocardial oxygen demand; and Thoracic Fluid Content (TFC) which is representative of total fluid volume in the chest, comprised of both intra-vascular and extra-vascular fluid. All of these measurements can be gathered continuously and non-invasively with ICG. During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be printed out or displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 )
Regarding claim 31, Herken discloses wherein the monitoring period comprises one or more of at least 24 hours, at least 48 hours, at least one week, or at least two weeks. (Herken, ¶0034; The analysis of the sounds of a subject's heart may also be monitored over longer periods of time, for example, days, weeks, or months, to identify whether the subject's cardiac condition is improving or worsening)
Regarding claim 32, Herken discloses wherein the monitoring period comprises one or more of at least one month, at least 6 weeks, at least two months, at least 4 months, and at least 6 months. (Herken, ¶0034; The analysis of the sounds of a subject's heart may also be monitored over longer periods of time, for example, days, weeks, or months, to identify whether the subject's cardiac condition is improving or worsening)
Regarding claim 33, Herken discloses a patient monitoring system (Herken, Fig. 1 and Abstract; methods and apparatus including medical devices having features for monitoring)
While Herken disclose closes monitoring system, Herken does not specifically disclose correlating and therefore does not disclose and for monitoring and correlating changes in measured patient parameters. Weinstein, in the same field of endeavor, however discloses the limitation. (Weinstein, ¶0069; The processing circuitry may correlate location and motion data between different antenna pairs, as well as correlating the motion with ECG measurements.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Herken with the known technique of correlating, as taught by Weinstein, in order to provide a more complete picture of heart function. (Weinstein, ¶0058)
the system comprising: an ambulatory cardiac monitoring device configured to be externally worn by a patient during a monitoring period, the device comprising a plurality of electrocardiogram (ECG) electrodes configured to detect ECG signals of the patient, (Herken, ¶0028; the wearable medical device 100 may include a plurality of ECG sensing electrodes 112 that are attached to the harness 110 at various positions about the subject's body)
 a vibrational sensor configured to detect cardio-vibrational signals of the patient, (Herken ¶0012; The acoustic sensor may comprise a three axis multiple-channel MEMS accelerometer. The acoustic sensor may comprise a three-channel accelerometer. In some embodiments, a first channel of the three-channel accelerometer is configured to monitor sounds produced by a heart of the patient, a second channel of the three-channel accelerometer is configured to monitor a respiration of the patient, and a third channel of the three-channel accelerometer is configured to monitor movement of the patient)
Herken does not disclose one or more radio-frequency antenna, and therefore does not disclose and one or more radio-frequency (RF) antennas and associated RF circuitry to generate RF information responsive to RF electromagnetic energy reflected from within a thoracic cavity of the patient. Weinstein, however, also discloses this limitation. (Weinstein, Fig. 1 and Abstract and ¶0008; devices for assessment of cardiovascular function by transmission and detection of RF waves through the body; ¶0009; diagnostic apparatus, including a plurality of antennas … so as to direct radio frequency (RF) electromagnetic waves from different, respective directions toward a heart in the body and to output RF signals responsively to the waves that are scattered from the heart; ¶0017; diagnostic apparatus, including an antenna, which is configured to be disposed on a thorax of a living body so as to direct radio frequency (RF) electromagnetic waves toward a heart in the body while sweeping the waves over multiple different frequencies and to output an ultra-wideband RF signal responsively to the waves that are scattered from the heart.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Herken with the known technique of providing one or more radio-frequency antenna, as taught by Weinstein, in order to provide a more complete picture of heart function. (Weinstein, ¶0058)
and a computing device configured to communicate with the ambulatory cardiac monitoring device and comprising one or more processors (Herken, Fig. 1 and Abstract and ¶0033; The control unit 120 generally includes at least one processor, microprocessor, or controller,)
 configured to generate a plurality of physiological parameters, to generate comprising to: process the ECG signals and the cardio-vibrational signals to generate one or more combinational parameters based upon a combination of the ECG signals and the cardio-vibrational signals, (Herken, Fig. 1 and ¶0033; The at least one processor of the control unit 120 is configured to monitor the subject's medical condition, to perform medical data logging and storage, and to provide medical treatment to the subject in response to a detected medical condition, such as cardiac arrhythmia… The wearable medical device 100 may include additional sensors 117, other than the ECG sensing electrodes 112, capable of monitoring the physiological condition or activity of the subject. For example, sensors capable of measuring blood pressure, heart rate, thoracic impedance, pulse oxygen level, respiration rate, heart sounds, and the activity level of the subject may also be provided.; ¶0034; the sounds 101 made by a subject's heart due to electro-mechanical activity of the heart may provide valuable information regarding the state of health of the subject's heart. This information may be used in conjunction with or in place of ECG data to provide, for example, an indication of possible problems with a subject's heart or of a potential impending cardiac event such as cardiac arrest; ¶0037; A processor within the control unit may analyze the heart sounds for indications of potential problems with the subject's heart; ¶0040; The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST). EMAT is generally measured from the onset of the Qwave on the ECG to the closure of the mitral valve within the S1 heart sound. Prolonged EMAT has been associated with reduced left ventricular ejection fraction (LV EF, being a measure of how much blood is being pumped out of the left ventricle of the heart with each contraction). % EMAT is EMAT divided by the dominant RR interval. % EMAT is related to the efficiency of the pump function of the heart. SDI is a multiplicative combination of ECG and sound parameters (EMA, S3, QRS duration and QR interval). SDI predicts left ventricular systolic dysfunction with high specificity. LVST is defined as the time interval between the S1 and the S2 heart sounds. It is the systolic portion of the cardiac cycle. LVST has some heart rate dependence, and tends to be approximately 40% (range 30-50%) of the cardiac cycle but is affected by disease that produces poor contractility and/or a low ejection fraction.;  ¶0041; The control unit 120 or an external system to which the heart sound data is transmitted may compare the observed (or calculated) heart sound parameters with the control limits and if any one or more of the control limits are violated a warning may be provided to the subject,)
and process the RF information to generate one or more RF- based physiological parameters of the patient, (Weinstein, Fig. 1 and Abstract and ¶0008; devices for assessment of cardiovascular function by transmission and detection of RF waves through the body; ¶0009; diagnostic apparatus, including a plurality of antennas … so as to direct radio frequency (RF) electromagnetic waves from different, respective directions toward a heart in the body and to output RF signals responsively to the waves that are scattered from the heart; ¶0017; diagnostic apparatus, including an antenna, which is configured to be disposed on a thorax of a living body so as to direct radio frequency (RF) electromagnetic waves toward a heart in the body while sweeping the waves over multiple different frequencies and to output an ultra-wideband RF signal responsively to the waves that are scattered from the heart.)
and display, on an output device operably coupled to the one or more processors, (Herken, Fig. 1 and ¶0033; The control unit 120 also includes a display, for example, a touch screen display, through which the subject may receive messages and interact with the wearable medical device.)
While Herken discloses obtaining combinational parameter and providing a display device, Herken does not specifically disclose what is shown on the display output device and therefore does not disclose a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of at least one of the one or more combinational parameters comprising a combinational parameter line depicting changes in the at least one of the one or more combinational parameters. However, Weinstein, also discloses a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of at least one of the one or more combinational parameters comprising a combinational parameter line depicting changes in the at least one of the one or more combinational parameters. (Weinstein, Fig. 2 and ¶0060; the display is configurable by the user to show different measurements in various different formats. In the example shown in FIG. 2, display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison )
While Weinstein discloses a graphical timeline representation, Weinstein does not specifically disclose a graphical representation regarding thoracic fluid content and therefore does not disclose the graphical timeline comprising a first graphical representation of at least one of the one or more combinational parameters comprising a combinational parameter line depicting changes in the at least one of the one or more combinational parameters, and a second graphical representation of information regarding a thoracic fluid content measurement of the patient comprising a thoracic fluid content line depicting changes in the thoracic fluid content measurement of the patient, the thoracic fluid content measurement being based on the one or more RF-based physiological parameters of the patient, wherein the combinational parameter line and the thoracic fluid content line are configured to visually depict a correlation between the at least one of the one or more combinational parameters and the thoracic fluid content measurement of the patient. Manera, in the same field of endeavor, however, discloses the limitation. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of the graphical timeline comprising a first graphical representation of at least one of the one or more combinational parameters comprising a combinational parameter line depicting changes in the at least one of the one or more combinational parameters, and a second graphical representation of information regarding a thoracic fluid content measurement of the patient comprising a thoracic fluid content line depicting changes in the thoracic fluid content measurement of the patient, the thoracic fluid content measurement being based on the one or more RF-based physiological parameters of the patient, wherein the combinational parameter line and the thoracic fluid content line are configured to visually depict a correlation between the at least one of the one or more combinational parameters and the thoracic fluid content measurement of the patient as taught by Manera, in order to provide quick reference and improved reporting of obtained parameters. (Manera, ¶¶0006-0007)  



Regarding claim 34 Herken discloses wherein the one or more combinational parameters comprises electromechanical activation time (EMAT). ). (Herken, Fig. 1 ¶0040; The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST)…  )
Regarding claim 35, Herken discloses wherein the one or more combinational parameters parameter comprise one or more of left ventricular systolic time (LVST), % LVST, or left ventricle end diastolic pressure (LVEDP). ). (Herken, Fig. 1 ¶0040; The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST)…  )
Regarding claim 38 , Herken discloses wherein the one or more processors are configured to determine one or more cardio-vibrational parameters based on the cardio-vibrational signals, the one or more cardio-vibrational parameters comprising an S1 vibration, an S2 vibration, an S3 vibration, an S4 vibration, and a heart murmur vibration. . (Herken, ¶¶0039-0040; A fourth heart sound, commonly referred to as S4 (also called a presystolic gallop or atrial gallop), is indicative of a problem with a subject's heart when present. For example, S4 is often associated with an increased left ventricular stiffness. Heart murmurs may also be present in some subjects and may indicate cardiac problems…The acoustic sensor(s) or audio transducer(s) 260 and associated recording and analysis systems may be configured to detect and record any one or all of S1, S2, S3, and S4. Other heart sound parameters which may be monitored and recorded by the heart sound recording and monitoring system may include any one or more of electromechanical activation time (EMAT), percentage of EMAT (% EMAT), systolic dysfunction index (SDI), and left ventricular systolic time (LVST).)
Regarding claim 39, Herken discloses wherein the monitoring period comprises one or more of at least 24 hours, at least 48 hours, at least one week, or at least two weeks. (Herken, ¶0034; The analysis of the sounds of a subject's heart may also be monitored over longer periods of time, for example, days, weeks, or months, to identify whether the subject's cardiac condition is improving or worsening)
Regarding claim 40, Herken discloses wherein the monitoring period comprises one or more of at least one month, at least 6 weeks, at least two months, at least 4 months, and at least 6 months. (Herken, ¶0034; The analysis of the sounds of a subject's heart may also be monitored over longer periods of time, for example, days, weeks, or months, to identify whether the subject's cardiac condition is improving or worsening)

Claim(s) 25-26 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herken in view of Weinstein in view of Manera in view of Sullivan et al. (US Pub. 2016/0135706 A1)(hereinafter Sullivan)
Regarding claim 25,  while Herken discloses determining ECG parameters Herken does not specifically disclose the processor is configured to determine heart rate or heart rate variability from the ECG, and therefore does not disclose wherein the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the ECG parameters comprising one or more of heart rate or heart rate variability. Sullivan, in the same field of endeavor, however, discloses the limitation. (Sullivan, ¶0107; the plurality of physiological measurements extracted from the ECG signal include at least one of heart rate, heart rate variability, PVC burden or counts, activity, noise quantifications, atrial fibrillation, momentary pauses, heart rate turbulence, QRS height, QRS width, changes in the size or shape of the morphology, cosine R-T, artificial pacing, corrected QT interval, QT variability, T wave width, T wave alternans, T-wave variability, ST segment changes, early repolarization, late potentials, fractionated QRS/HF content, and fractionated T wave/HF content.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Herken with the known technique of the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the ECG parameters comprising one or more of heart rate or heart rate variability, as taught by Sullivan, in order to provide a system capable calculating risk of a potential medical event in a subject. (Sullivan, Abstract, ¶0003)
Regarding claim 26, Sullivan discloses  wherein one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the one or more ECG parameters comprising premature ventricular contraction (PVC) burden or counts, atrial fibrillation burden, pauses, heart rate turbulence, QRS height, QRS width, changes in a size or shape of morphology of the one or more ECG signals, cosine R-T, artificial pacing, QT interval, QT variability, T- wave width, T-wave alternans, T-wave variability, and ST segment changes. (Sullivan, ¶0107; the plurality of physiological measurements extracted from the ECG signal include at least one of heart rate, heart rate variability, PVC burden or counts, activity, noise quantifications, atrial fibrillation, momentary pauses, heart rate turbulence, QRS height, QRS width, changes in the size or shape of the morphology, cosine R-T, artificial pacing, corrected QT interval, QT variability, T wave width, T wave alternans, T-wave variability, ST segment changes, early repolarization, late potentials, fractionated QRS/HF content, and fractionated T wave/HF content.) 
Regarding claim 36 while Herken discloses determining ECG parameters Herken does not specifically disclose the processor is configured to determine heart rate or heart rate variability from the ECG, and therefore does not disclose wherein the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the ECG parameters comprising one or more of heart rate or heart rate variability. Sullivan, in the same field of endeavor, however, discloses the limitation. (Sullivan, ¶0107; the plurality of physiological measurements extracted from the ECG signal include at least one of heart rate, heart rate variability, PVC burden or counts, activity, noise quantifications, atrial fibrillation, momentary pauses, heart rate turbulence, QRS height, QRS width, changes in the size or shape of the morphology, cosine R-T, artificial pacing, corrected QT interval, QT variability, T wave width, T wave alternans, T-wave variability, ST segment changes, early repolarization, late potentials, fractionated QRS/HF content, and fractionated T wave/HF content.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Herken with the known technique of the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the ECG parameters comprising one or more of heart rate or heart rate variability, as taught by Sullivan, in order to provide a system capable calculating risk of a potential medical event in a subject. (Sullivan, Abstract, ¶0003)
Regarding claim 37, Sullivan discloses wherein one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the one or more ECG parameters comprising premature ventricular contraction (PVC) burden or counts, atrial fibrillation burden, pauses, heart rate turbulence, QRS height, QRS width, changes in a size or shape of morphology of the one or more ECG signals, cosine R-T, artificial pacing, QT interval, QT variability, T- wave width, T-wave alternans, T-wave variability, and ST segment changes. (Sullivan, ¶0107; the plurality of physiological measurements extracted from the ECG signal include at least one of heart rate, heart rate variability, PVC burden or counts, activity, noise quantifications, atrial fibrillation, momentary pauses, heart rate turbulence, QRS height, QRS width, changes in the size or shape of the morphology, cosine R-T, artificial pacing, corrected QT interval, QT variability, T wave width, T wave alternans, T-wave variability, ST segment changes, early repolarization, late potentials, fractionated QRS/HF content, and fractionated T wave/HF content.)  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, 10-11, 13 and 16-18 of U.S. Patent No. 10,932,726 B2 in view of Sullivan in view of Manera.  The ‘726 patent does not specifically claim the monitoring system “…correlating changes in measured patient parameters…monitoring device configured to be externally worn by a patient during the monitoring period…to display, via an output device …a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio-vibrational signals of the patient…”  Sullivan, however, discloses the limitations. 
Sullivan discloses: “…correlating changes in measured patient parameters…  (Sullivan, Fig. 8J ¶0283; the movement of the subject can be correlated with changes in the subject's ECG. If changes in the subject's ECG are correlated with movement of the subject; ¶0392; For example, the time intervals may be situated about corresponding change points in the multivariate parameter signal. As shown in FIG. 8J, example extracted parameter signals, e.g., QRS height, maxNN, sdNN, and detrended heart rate, which form a multivariate parameter signal, may be broken into time intervals; ¶0409; Patient data may be used in conjunction with patient-specific ECG data for data processing and display, or it may be used to correlate information extracted from the ECG data;  )
…monitoring device configured to be externally worn by a patient during the monitoring period… (Sullivan, Fig. 2, 5,  ¶0040; the medical device comprises a wearable medical device, wherein the one or more sensors comprise a plurality of ECG sensors, wherein the physiological parameter data of the subject comprises ECG data;)
…a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio-vibrational signals of the patient… (Sullivan, Figs. 8F and 8J and ¶0105; combining at least a portion of the plurality of physiological measurements in a multivariate parameter signal; ¶¶0242-0245; In some examples, such acoustic and/or combined acoustic and ECG metrics can include electromechanical activation time (EMAT) metrics. … one EMAT metric includes percent EMAT (% EMAT), which may be computed as the EMAT time measure divided by a measure of a dominant RR interval; ¶0383; The control unit 120 may combine all or a portion of the extracted measurements or parameters into a multivariate parameter signal and process or analyze the multivariate parameter signal; ¶0392; For example, the time intervals may be situated about corresponding change points in the multivariate parameter signal. As shown in FIG. 8J, example extracted parameter signals, e.g., QRS height, maxNN, sdNN, and detrended heart rate, which form a multivariate parameter signal, may be broken into time intervals)
Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘726 patent with the known technique of the monitoring system including the added functionality of “…correlating changes in measured patient parameters…monitoring device configured to be externally worn by a patient during the monitoring period…to display, via an output device …a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio-vibrational signals of the patient…”  as taught by Sullivan in order provide to a system for detecting patient early warning signs of elevated risk of sudden cardiac death that would enable proactive decisions such as the application of advanced medical intervention. (Sullivan, ¶0005)
While Sullivan discloses as second graphical representation, the ‘726 patent does not claim and Weinstein does not specifically disclose a graphical representation regarding thoracic fluid content and therefore does not disclose a second graphical representation of information regarding a thoracic fluid content measurement of the patient. Manera, in the same field of endeavor, however, discloses the limitation. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be printed out or displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Sullivan with the known technique of including a graphical representation regarding thoracic fluid content, as taught by Manera, in order to provide quick reference and improved reporting of obtained parameters. (Manera, ¶¶0006-0007)  
Claim Numbers of the Instant Application
Claim Numbers of USP 10,932,726 B2
21 and 33
2, 13 and 16
22
2, 13 and 16
23 and 34
2, 13 and 16 in view of 8 and 17
24 and 35
2, 13 and 16 in view of 8 and 17
25 and 36
2, 13 and 16 in view of 10
26 and 37
2, 13 and 16 in view of 10
27 and 38
2, 13 and 16 in view of 11
28
2, 13 and 16
29
2, 13 and 16
30
2, 13 and 16
31 and 39
2, 13 and 16 in view of 18
32 and 40
2, 13 and 16 in view of 18



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687